DETAILED ACTION
This action is responsive to the Application filed on 21 January 2022. Claims 1-7 are pending in the case. Claim 1 is the independent claim.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application has a complicated benefit chain as provided in the Application Data Sheet. Per MPEP 211.05(1)
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.
In particular, the instant application is a Continuation of application serial number 16/154,613 (issued as US Patent No. 11,269,502) filed 10/08/2018 with benefit of domestic priority to provisional application serial number 62/569,909 filed 10/09/2017, as well as a number of other applications.
The earliest identified support for specific subject matter recited in the independent claims (after the first time period has ended, perform a perturbation analysis using the
data collected during the first time period; display a perturbation stimulus on each of the plurality of computing device) has been found in provisional application serial number 62/569,909 filed 09 October 2017 page 4. 
After careful review of the priority applications, it has been determined that claims 1-2, 5-7 may be be afforded an effective filing date of 10/09/2017, while claims 3-4 are may be an effective filing date of 10/08/2018, as 62/569,909 does not appear to clearly describe wherein the perturbation stimulus displayed to each member includes a numerical value and is based at least in part on a statistical mean or statistical median of the first time period data recited in dependent claim 3.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,269,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the presented claim is an obvious variant of the patented claim. 
The presented claim uses the term “initial polling prompt” for the patented claim term “first forecasting prompt”; the data collected in the first time period is broader in the presented claim than the patented claims; the presented claim uses the term “updated polling prompt” for the patented claim term “second prompt”; and the presented claim uses the term “aggregated polling result” for the patented claim term “final prediction”.
Claims 2, 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,269,502 in view of PULESTON et al. (Predicting the Future: Primary Research Exploring the Science of Prediction. Publication Date: September 2014. ESOMAR Publication Series Volume C14 Congress ISBN 92-831-0276-2. 31 pages; ref#317 on IDS submitted 2/8/2022). 
Regarding dependent claim 2 (assuming dependency on claim 1), the patented claim does not recite wherein at least two different perturbation stimuli are displayed to the members of the population, whereby not all members of the population are presented with the same perturbation stimulus.
PULESTON is broadly directed to (Introduction, page 4) examin[ing] what we are good and bad at predicting and why; what influences our ability to make reliable predictions and what the differences arise in the data when we ask questions predictively. It provides advice on the best ways to ask predictive questions and the best techniques for conducting predictive research. 
PULESTON states (see page 9) To make predictions we make use of just about any information that is available, often subconsciously. When there is no adequate information our predictions can often be influenced by very small prompts and nudges often subconsciously processed which anchor people’s opinions. This has been well catalogued in behavioural science and is a known cognitive bias, the common human tendency to rely too heavily on the first piece of information offered (the "anchor") when making decisions.
PULESTON goes on to explain a number of different experiments to explore how different types of “nudging” can change predictions, such as (top of page 10) changing the wording of a question, (middle page 10) telling respondent how other people responded (bottom of page 10) providing information which supports one choice over another such as one person’s opinion. This concept of “nudging” appears analogous to “presenting a perturbation stimulus” and is intended to potentially change a person’s position or prediction.
PULESTON, in another set of experiments (see page 15) where users were asked to  either virtually shop or predict the choices of a close friend or family member and a range of varying offers were used to see which stimulated the biggest uplift in sales, then compared the impact of the different offers from those making personal buying decisions from those making predictive judgements, thus teaching at least two different perturbation stimuli (nudges) are displayed to the members of the population, whereby not all members of the population are presented with the same perturbation stimulus (content of offers changed and which offers were presented to which user).
Accordingly, it would have been obvious to improve the patented claim with the different stimulus taught in PULESTON with a reasonable expectation of success, the combination motivated by the intention of PULESTON to improve predictions (e.g. knowing what influences the ability to make a reliable prediction), as well as the discussion (pages 29-30) of how the learnings of the paper could be applied when performing research.
Regarding dependent claim 5, the patented claim does not recite wherein the perturbation stimulus displayed to each member includes a numerical value and wherein statistical variance is applied to the perturbation stimuli to ensure that the members of the population receive a range of numerical values as the perturbation stimulus.
In the PULESTON experiments on page 15, there is an example image which shows that the nudging offers include a numerical graphic (“33% off” overlay on one of the items). While not explicitly stating “statistical variance” is applied (at best, PULESTON states “range of offers”), as “statistical variance is a well-understood mechanism for changing experimental control values over a population, it would have been reasonable to try this known mechanism.
Accordingly, it would have been obvious to improve the patented claim with the different stimulus taught in PULESTON with a reasonable expectation of success, such that the perturbation stimulus displayed to each member includes a numerical value and wherein statistical variance is applied to the perturbation stimuli to ensure that the members of the population receive a range of numerical values as the perturbation stimulus is used. The combination is motivated by the intention of PULESTON to improve predictions (e.g. knowing what influences the ability to make a reliable prediction), as well as the discussion (pages 29-30) of how the learnings of the paper could be applied when performing research.
Regarding dependent claims 6 and 7, the patented claim does not recite wherein the authoritative response represents the opinion of an expert or wherein the authoritative response represents aggregated opinions of a group. As noted above, PULESTON tries nudging using one person’s opinion (that the respondent could then assume is an expert, or at least more knowledgeable) or a group opinion.
Accordingly, it would have been obvious to improve the patented claim with the nudging stimulus taught in PULESTON with a reasonable expectation of success, the combination motivated by the intention of PULESTON to improve predictions (e.g. knowing what influences the ability to make a reliable prediction), as well as the discussion (pages 29-30) of how the learnings of the paper could be applied when performing research.
Claim Objections
Claim 1 (and respective dependent claims) is objected to for grammar (on page 53 at line 5: …the updated polling response; page 53 line 10: …and the updated polling response…).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent claim 2, the claim recites The method of claim 2 wherein… which is unclear. For purposes of rejection, it is assumed that claim 2 depends from claim 1.
Regarding dependent claims 3-5, these claims are directly or indirectly dependent upon claim 2 and thus inherit the deficiency.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7 are rejected under 35 U.S.C. 103 as being obvious over ROSENBERG (Pub. No.: US 2016/0057182 A1; ref#227 on IDS submitted 2/8/2022) in view of PULESTON et al. (Predicting the Future: Primary Research Exploring the Science of Prediction. Publication Date: September 2014. ESOMAR Publication Series Volume C14 Congress ISBN 92-831-0276-2. 31 pages; ref#317 on IDS submitted 2/8/2022).
While reference ROSENBERG has both at least one common inventor and a common assignee with the instant application, the ROSENBERG reference is a printed publication that was published more than a year prior to the effectively-filed date of the claims of the instant application and thus may be applied as art under 35 USC 102(a)(1) which cannot be excepted under 35 USC 102(b)(1).
Regarding claim 1, ROSENBERG teaches the method of aggregating polling data from a population of members, with increased accuracy by computing each member's behavioral response to an intervening perturbation stimulus (intended result of preamble is not limiting unless the elements are recited in the body of the claim), the method comprising:
displaying, on each of a plurality of computing devices (FIG 1: portable computing devices 104), wherein each computing device is associated with one member of the population and is configured for network communication ([0032] FIG 1 shows plurality of data exchanges between devices 104 and server 102) and is running an interactive polling application ([0034] collaborative intent application "CIA"), an initial polling prompt and user interface for capturing a user response to the initial polling prompt ([0034]... enable the plurality of users, each engaging an interface of one of said computing devices 104, to jointly control a single graphical element, for example the movable pointer 210; [0039] FIG. 2, an exemplary display interface 200 ... prompt bar 202 [0043] the CIA software running on each computing device 104 is configured to display a graphical display interface 200 that includes at least one graphical pointer 210 and the plurality of spatially arranged graphical input choices 208);
during a first time period ([0052] Each answer session is generally limited in total time by the underlying software of the present system 100 [0053] countdown clock is provided; note however that data is collected during the entire countdown period; interpreting "first time period" as some portion of the total time for the session), collecting and storing first time period data from each member of the population via the plurality of computing devices, wherein the first time period data comprises an initial polling response collected from each member of the population (see [0066] the central collaboration (CCS) 102 collects the user intent vectors from the plurality of users via computing devices 104; because the entire session may be replayed (see [0090-0091]) the data must be stored);



computing a confidence value for each memberuser contribution index and is updated regularly to reflect the skill of that user in providing input that helps the group reach a coherent collaborative response [0075] determines whether the user is categorized as flexible or entrenched (interpreting “flexible” as willing to change answer to match others; “entrenched” as unwilling to change answer); 
calculating an aggregated polling result based at least in part on the confidence value computed for each member in combination with at least one of the initial polling response and updated polling response for each member (note that not both a initial polling response and the updated polling response are needed because recited in the alternative; see [0069] group intent determined from weighted responses from each user) ; and 
displaying the aggregated polling result on at least one of the plurality of computing devices (FIG 4, [0077] the graphical display includes the answer window 412 including the prefix text 402 "UNUM says:" along with the chosen target).
The abstract of ROSENBERG makes clear there are multiple collaborative sessions where independent users collaboratively answer questions; thus ROSENBERG in this embodiment necessarily teaches displaying {a second} polling prompt on each of the plurality of computing devices indicating a user opportunity for additional interaction with the user interface; during a second time period {could be the balance of time for the session or another entire session}, collecting and storing second time period data from each member of the population via the plurality of computing devices, wherein the second time period data comprises an updated polling response reflecting each member's interaction with the user interface in response to the {second} polling prompt.
ROSENBERG makes clear that this possible second interface may be the same as the one previously displayed (e.g. when the user is asked to spell out an answer, rather than just select one [0046] or when the user is presented with a standard "Yes/No" interface to a subsequent, different question, thus to the user, they see two different prompts in two different sessions but with the same user interface for manipulation). 
Note that the teachings of ROSENBERG can clearly be used to provide the same question but asked (prompted) in a different way in order to determine whether any particular user is “flexible” (they change their answer) or “entrenched” (they do not change their answer) with respect to that particular question, although acknowledging ROSENBERG does not explicitly state providing an “updated” polling prompt.
Nonetheless, ROSENBERG does not appear to expressly disclose displaying one perturbation stimulus substantially simultaneously on each of the plurality of computing devices, wherein each perturbation stimulus expresses an authoritative response associated with the initial polling prompt; displaying an updated polling prompt; computing a confidence value for each member based at least in part on assessing the change between that member's initial polling response and updated polling response (at best, suggested based flexible or entrenched).
PULESTON is broadly directed to (Introduction, page 4) examin[ing] what we are good and bad at predicting and why; what influences our ability to make reliable predictions and what the differences arise in the data when we ask questions predictively. It provides advice on the best ways to ask predictive questions and the best techniques for conducting predictive research. 
PULESTON states (see page 9) To make predictions we make use of just about any information that is available, often subconsciously. When there is no adequate information our predictions can often be influenced by very small prompts and nudges often subconsciously processed which anchor people’s opinions. This has been well catalogued in behavioural science and is a known cognitive bias, the common human tendency to rely too heavily on the first piece of information offered (the "anchor") when making decisions.
PULESTON goes on to explain a number of different experiments to explore how different types of “nudging” can change user’s answer for questions (e.g. making predictions), such as (top of page 10) changing the wording of a question, (middle page 10) telling respondent how other people responded (bottom of page 10) providing information which supports one choice over another such as one person’s opinion. This concept of “nudging” is analogous to “presenting a perturbation stimulus” intended to potentially change a person’s position, answer, or prediction.
PULESTON briefly discusses (on page 23) how introducing new information in prediction markets can influence the users’ confidence in making predictions.
Thus, PULESTON may be relied upon to teach displaying one perturbation stimulus substantially simultaneously on each of the plurality of computing devices, wherein each perturbation stimulus expresses an authoritative response associated with the initial polling prompt in order to test how this might change the user’s response when answering questions (e.g. responding to a request for a prediction; where the nudge may be displayed for all users who are participating in the experiment at the same time). 
PULESTON states… we tested out opinion nudges across 20 different topics and found that on average 9% of opinions could be shifted by a single other person’s opinion or comments but the effect did vary significantly and was linked to the available amount of information and received knowledge needed to make the judgement in the first place and the level of certainty…. If the problem is complex and difficult to work out, nudges have a greater influence. Predictions based on extrapolating our own feelings are a lot less influenced by nudges than predicting inverted personal preferences… When the subject is less emotional and more factual we rely on the nudges more than when we make self-evident judgements like speculating about which ads people prefer.
From the above, it is clear that any particular user for a particular problem (question, prompt) may or may not be sensitive to a nudge (perturbation stimulus). Knowing this information about a user, however, can immediately indicate whether the user is “flexible” (willing to change their answer) or be “entrenched” (unwilling to change their answer) after they have been nudged (presented a perturbation stimulus), thus teaching (or at least suggesting the need for) displaying an updated polling prompt; computing a confidence value for each member based at least in part on assessing the change between that member's initial polling response and updated polling response (a flexible user might change their answer, an entrenched user will not change their answer).
 Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of ROSENBERG and PULESTON before them, to have combined ROSENBERG (capable of asking the same question over multiple sessions to multiple users; collecting and analyzing the users’ responses; including determining whether a particular user is flexible or entrenched based on their responses) and PULESTON (explaining how nudging can be used to potentially change a user’s response) by, after asking a user the question a first time, providing some nudging information, and then asking the user the question a second time, in order to identify whether the user is more or less influenced by nudging (e.g. flexible in answering), such that the user’s flexibility (or lack) may be used in weighting the user’s overall contribution to the aggregated polling result.
The combination is motivated by at least by the intention of PULESTON to improve predictions (e.g. knowing what influences the ability to make a reliable prediction), as well as the discussion (pages 29-30) of how the learnings of the paper could be applied when performing research.
Regarding dependent claim 2 (assuming dependency on claim 1), as ROSENBERG is silent with respect to “perturbation stimulus”, ROSENBERG may not be relied upon to expressly disclose wherein at least two different perturbation stimuli are displayed to the members of the population, whereby not all members of the population are presented with the same perturbation stimulus.
In addition to the teachings of PULESTON discussed in the rejection of claim 1, PULESTON, in another set of experiments (see page 15) where users were asked to  either virtually shop or predict the choices of a close friend or family member and a range of varying offers were used to see which stimulated the biggest uplift in sales, then compared the impact of the different offers from those making personal buying decisions from those making predictive judgements, thus teaching at least two different perturbation stimuli (nudges) are displayed to the members of the population, whereby not all members of the population are presented with the same perturbation stimulus (content of offers changed and which offers were presented to which user).
Accordingly, it would have been obvious to improve the patented claim with the different stimulus taught in PULESTON with a reasonable expectation of success, the combination motivated by the intention of PULESTON to improve predictions (e.g. knowing what influences the ability to make a reliable prediction), as well as the discussion (pages 29-30) of how the learnings of the paper could be applied when performing research.
Regarding dependent claim 5, as ROSENBERG is silent with respect to “perturbation stimulus”, ROSENBERG may not be relied upon to expressly disclose wherein the perturbation stimulus displayed to each member includes a numerical value and wherein statistical variance is applied to the perturbation stimuli to ensure that the members of the population receive a range of numerical values as the perturbation stimulus.
In the PULESTON experiments on page 15, there is an example image which shows that the nudging offers include a numerical graphic (“33% off” overlay on one of the items). While not explicitly stating “statistical variance” is applied (at best, PULESTON states “range of offers”), as “statistical variance is a well-understood mechanism for changing experimental control values over a population, it would have been reasonable to try this known mechanism.
Accordingly, it would have been obvious to improve the patented claim with the different stimulus taught in PULESTON with a reasonable expectation of success, such that the perturbation stimulus displayed to each member includes a numerical value and wherein statistical variance is applied to the perturbation stimuli to ensure that the members of the population receive a range of numerical values as the perturbation stimulus is used. The combination is motivated by the intention of PULESTON to improve predictions (e.g. knowing what influences the ability to make a reliable prediction), as well as the discussion (pages 29-30) of how the learnings of the paper could be applied when performing research.
Regarding dependent claims 6 and 7, as ROSENBERG is silent with respect to “perturbation stimulus”, ROSENBERG may not be relied upon to expressly disclose wherein the authoritative response represents the opinion of an expert or wherein the authoritative response represents aggregated opinions of a group. As discussed in the rejection of claim 1, PULESTON tries nudging using one person’s opinion (that the respondent could then assume is an expert, or at least more knowledgeable) or a group opinion.
Accordingly, it would have been obvious to improve the patented claim with the nudging stimulus taught in PULESTON with a reasonable expectation of success, the combination motivated by the intention of PULESTON to improve predictions (e.g. knowing what influences the ability to make a reliable prediction), as well as the discussion (pages 29-30) of how the learnings of the paper could be applied when performing research.
Claims 3-4 are rejected under 35 USC 103 as unpatentable over ROSENBERG in view of PULESTON as applied to claim 2 above, further in view of KAPLAN (Patent No.: US 7,155,510 B1; ref#11 on IDS submitted 2/8/2022).
Regarding dependent claim 3, incorporating the rejection of claim 2, as ROSENBERG is silent with respect to “perturbation stimulus”, ROSENBERG may not be relied upon to expressly disclose wherein the perturbation stimulus displayed to each member includes a numerical value and is based at least in part on a statistical mean or statistical median of the first time period data. Incorporating the teachings of PULESTON for at least the reasons discussed above, ROSENBERG in view of PULESTON may be relied upon to teach wherein the perturbation stimulus displayed to each member includes a numerical value (consider the “prediction market” example in PULESTON (page 22) of telling users that the current prediction of heads/tails in coin flip is 70:30 which might incentivize betting on tails, thus eventually improving the group prediction to 50:50). However, the combination of teachings may not be relied upon to expressly disclose the perturbation stimulus… is based at least in part on a statistical mean or statistical median of the first time period data (although this is clearly suggested in showing the current prediction of the group, as “statistical mean” and “statistical median” are variations of “average”).
KAPLAN is a teaching example making a single prediction (answering a question) based on the prediction input of many members. First, KAPLAN teaches presenting a first prompt that requests a prediction such that the user can interact with a graphical display to provide their personal prediction (see e.g. FIG 4 -the user is providing estimated share prices for stocks). After the user has made their first predictions, the user is presented with a similar screen (see e.g. FIG 5) in which they can see the collective forecast and are presented with the chance (a second prompt) to enter their estimates again, where (col 6 line 40)) single collective forecast could be as simple as an average of all the individual forecasts or may involve other more complex calcu-lations. When the calculation is a simple mean or average, for example…
The “collective forecast” taught in KAPLAN that is presented after the first prediction time period but before the second prediction time period may reasonably be considered as a perturbation stimulus (nudging information intended to inform the user) that is a numerical value and is based at least in part on a statistical mean or statistical median of the first time period data.
The referenced teachings in KAPLAN are an expanded example of the prediction markets touched on in PULESTON. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, having the teachings of ROSENBERG in view of PULESTON (suggesting the perturbation stimulus… is based at least in part on a statistical mean or statistical median of the first time period data) and KAPLAN (teaching a perturbation stimulus… is based at least in part on a statistical mean or statistical median of the first time period data) to have used the statistical analysis of KAPLAN on the collected data of ROSENBERG during the first time period (or session) to derive a perturbation stimulus (e.g. the prediction or question response made so far by the group) which may be presented as a nudge to the user to see whether they wish to provide the same answer or provide some other answer.
The combination is motivated at least by the suggestion in PULESTON for presenting a prediction “thus far” as nudging information (which would require some sort of analysis to determine what the prediction might be), where KAPLAN makes clear how that analysis could be performed.
Regarding dependent claim 4, incorporating the rejection of claim 3, ROSENBERG in view of PULESTON, further in view of KAPLAN, combined at least for the reasons discussed above, further teaches wherein the numerical value {which is the perturbation stimulus} is displayed in a graphical form (any information which is provided in a graphical user interface is in a “graphical form” in view of the breadth of possible interpretations for the term, particularly as the instant application provides no specific definition (in fact the phrase only appears in the claims themselves) and it is improper to import any limitations from disclosure of the instant application into the claims (e.g. user interface elements in exemplary FIG 7). As each of ROSENBERG, PULESTON, and KAPLAN may be relied upon to teach examples of graphical user interfaces, the presentation of any numerical value, including that used as a perturbation stimulus (or nudge), “in a graphical from” is inherent).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
20150302309 (BARTEK) group decision making using impedance (allow user to change their contribution after seeing group result)
20100083109 (TSE) users can collectively answer questions while watching how other users answer


	

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173